1

2

3

4

5

6

7

8

9

10
                         IN THE UNITED STATES BANKRUPTCY COURT FOR THE
11
                             WESTERN DISTRICT COURT OF WASHINGTON

12
                                                                In Chapter 7 Proceeding
13   ANGELA HUTSON-CUMPSTON, aka                                NO. 18-43191-MJH
     Angela Hutson, aka Angela Cumpston
14
                                     Debtor.                    Order Avoiding Liens
15
            IT IS HEREBY ORDERED That the judgment liens of the following creditors be and the same are
16   hereby declared null and void with respect to the property commonly known as 2416 N 9th Circle,
     Ridgefield, WA 98642 unless the Debtors’ bankruptcy case is dismissed.
17
            (A) Cach LLC vs. Angela Cumpston, Clark County Superior Court #16-2-05525-1 entered on about
18
                1/17/17 in the amount of $1627.70; and
19

20          (B) Midland Funding LLC vs. Angela Cumpston, Clark County Superior Court Court #11-2-01573-8

21              entered on or about 5/20/11 in the amount of $7776.04.

22
                                                   ///end of order///
23

24   Presented by:
25
     /s/ Ellen Ann Brown
26   Ellen Ann Brown WSBA 27992
